Title: James Madison to Edward Coles, 8 November 1830
From: Madison, James
To: Coles, Edward


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Novr. 8. 1830
                            
                        
                         
                        I recd., my dear Sir, by the last mail yours of the 4th. inst very unexpectedly from the place of its date. It gave us however the first agreeable evidence that your brother Tucker
                            must have been relieved from his critical illness. The latest previous accounts had produced much anxiety; and it was
                            under a great pressure of it, that Mrs. & Mr. Stevenson left us for Richmond. Mrs. S. herself was not well when
                            she set out, and we had an unfavorable report of the manner in which she bore the fatigue of the first day. Your silence
                            as to her health, implies, we trust, that the effect was transient.
                        I cannot but think that you have not fully understood Mr. Stevenson or perhaps that he has not fully
                            explained himself on the subject of the Judicial Power of the U.S. Limited as this may be in criminal cases, he would,
                            himself, I presume not deny it in some of the cases you mention, and for some of your reasons in favor of it. The most
                            delicate part of the Federal Constitution, and that on which Candid Commentators are least unanimous, is the relation
                            between the Fedl & State Courts, and the line dividing the cases within their respective Jurisdictions. It
                            was not my purpose to discuss & discriminate those cases, but to shew the necessity of a power to decide on
                            conflicting claims; & that this must belong to a Forum under the General Authority; it being presumed that this
                            would refuse a cognizance of cases not within its sphere: & it being understood that a usurpation of it, like
                            other usurpations by that or by other Departments, would be open for whatever remedies, regular or extreme, the occasions
                            might call for. I was not unaware of the sensitiveness of very many, and the errors of not a few in this quarter, on this
                            particular subject; but supposed that my view of it was guarded against necessary offence to either Class. It would
                            seem from several notices of it in Newspapers that it has not been so fortunate. The writers as yet are more disposed to
                            charge it with a departure from the Report of -99, than to investigate its constitutionality: and in several instances
                            without a correct exposition of either the letter or of the Report.
                        I am sorry to learn that your health is still feeble, tho’ I ought not to be surprized at it; the state of it
                            brought us by your Sister & Mr. S. having been unfavorable. Should you on that or other accounts pass the Winter
                            on this side of the mountains, we shall claim a large share of your time; the larger as you will have to repair the
                            disappointment of our late expectation.
                        Accept from us all, affectionate wishes for your health & the addition of every other happiness
                        I subscribed many years ago for the works of Dr. Franklin Edited by Mr. Duane. I recd. & paid for the 2, 3, 4,
                            & 5. Vol. The 1st. was postponed with a view to further biographical materials. This I never obtained. If you can
                            make it coincide with a walk for other purposes, be so good as to ascertain whether & how I can now do so; the
                            same as to the supplemental Vols. compleating the works of Franklin.
                        
                            
                                
                            
                        
                    